Case 2:20-cv-13134-LVP-RSW ECF No. 6-19, PagelD.1535 Filed 11/29/20 Page 1 of 6

STATE OF COLORADO __)

any ) ; )ss.
County of . Pour GS )

COMES NOW, Affiant Joseph T. Oltmann, being first duly sworn, under oath, and states
under penalty of perjury that the following information is true and accurate within his personal
knowledge and belief:

My name Joseph Oltmann. I am over eighteen years of age. I am not suffering under any
mental disability and am competent to give this worn affidavit. I am able to read and write and to
give this affidavit voluntarily and on my own free will and accord. No one has used any threats,
force, pressure, or intimidation to male me sign this affidavit. I make this affidavit in support of
the truth.

I am the CEO of a tech company based just outside of Denver, Colorado. I am also the
founder of an organization called FEC United. [Fecunited.com] The goal of this organization is
to restore constitutional integrity to our community and empower those in our community to
stand up to state and national leadership that intends to suppress the rights of individuals
holistically.

Through this organization “FEC” I became a target of journalists who began to slander
both me and my organization. I became the topic of Antifa and extremists through my
involvement in a movement to resist the narrative that police are bad and our society represented
the rhetoric shared by these extremists. As a result of these attacks, I started researching Antifa,
BLM, Inc. and their connection to violence and unrest inside of our communities. As a result, I
set out to infiltrate Antifa meetings and de-mask those Antifa members who are journalists in the
mainstream media in Colorado specifically.

On or about the week of September 27, 2020, I was able to attend an Antifa meeting
which appeared to be between Antifa members in Colorado Springs and in Denver Colorado. I
cannot verify the connection between the two or the leadership as they were disorganized.
Discussions of Our Revolution and Antifa were discussed. Rhetoric of “eliminating fascists” and
frustration as to the dwindling of support to rally in the street was evident.

Then I honed in among other conversations key actors in the organization who work for
local and state news publications. One such person of interest was Heidi Beedle, identified leader

of Our Revolution in El Paso County (Southern Colorado) and Antifa leader of the same area.
Case 2:20-cv-13134-LVP-RSW ECF No. 6-19, PagelD.1536 Filed 11/29/20 Page 2 of 6

Heidi’s name is actually Sean Beedle. She is a journalist at Colorado Springs Independent,
Colorado Springs Business Journal and a freelance writer for several online publications. Others
to remain unnamed in this were present.

The conversation went like this:

Someone identified as “Eric" began to speak. Someone asked who Eric was, and
someone else replied “he is the Dominion guy” [paraphrased].

Eric then began to speak after being told to continue, but was interrupted and asked by
someone, “What are we going to do if Trump wins this fucking election?”

Eric responded, “Don’t worry about the election. Trump is not going to win. I made
fucking sure of that.. Hahaha”

Someone responded, “Fucking right.”

Eric continued with fortifying the groups and recruiting. I would describe his tone as
eccentric and boisterous. I wrote down his name and started to do some research into him.

At the time, I thought that they were so disconnected with reality that they think they can
“make sure Trump is not elected.”

I started with a simple google search: Keywords: “Eric,” “Dominion," “Denver

Colorado.” The fifth result in organic search returned:

Dominion Voting Systems | Employee Profiles, Emails, Mutual ...
www.leadcandy.io » company » Dominion-Voting-Syst...
Find people working at Dominion Voting Systems. LeadCandy provides Full ... Denver,

Colorado. VIEW FULL PROFILE ... FULL PROFILE. Eric Coomer's photo ...

Above that were results for Eric Schussler- Old Dominion University and Eric E Johnson,

Attorney - Sherman & Howard. The first two on organic search however was as follows:

Dominion - Colorado Secretary of State

www.sos.state.co.us > elections > files » projectPlans
PDF
Case 2:20-cv-13134-LVP-RSW ECF No. 6-19, PagelD.1537 Filed 11/29/20 Page 3 of 6

Sep 9, 2016 — our most recent pilots in the City and County of Denver and Mesa County.
.. | Democracy Suite is a registered trademark of Dominion Voting Systems. ... Eric

Coomer graduated from the University of California, Berkeley in ...

And

Eric Coomer's email & phone | Dominion Voting Systems's ...
rocketreach.co » eric-coomer-email_ 7112825
Location, Denver, Colorado, United States. Work, Director, Market Strategy @ Dominion

Voting Systems Member, Board of Directors @ Friends of Levitt Pavilion ...

I began doing research on Eric Coomer and discovered that Colorado Secretary of state

link the following about Dr. Eric Coomer on page 26:

“Eric Coomer graduated from the University of California, Berkeley in 1997 with a Ph.D. in
Nuclear Physics. After working in IT consulting for several years, Eric entered the elections
industry in 2005 with Sequoia Voting Systems as Chief Software Architect. After three years with
the company, Eric took over all development operations as Vice President of Engineering. When
Sequoia was acquired by Dominion Voting Systems in 2010, Eric joined the DVS team as Vice

President of US Engineering overseeing development in the Denver, Colorado office.

Recently, Eric has taken over as the Director of Product Strategy driving the creation of next
generation products through close collaboration with customers, combined with a deep
understanding of technology and the needs of Elections departments throughout the United
States and abroad. Eric has been an active participant in the development of the IEEE common
data format for Elections systems, as well as the working group for developing standards for
Risk-Limiting Audits for elections results. When not designing new products, Eric supports large

and small scale customers during Election season.”

I did some cursory research on Eric, but my conclusion was that he was either a part of

the government or not relevant to the conversation. In other words, this was not a target I would
Case 2:20-cv-13134-LVP-RSW ECF No. 6-19, PagelD.1538 Filed 11/29/20 Page 4 of 6

identify as being influential in Antifa. My conclusion was based on his credentials of having a
PhD in Nuclear Physics. Did not add up for someone with that intelligence. I set it aside and
concentrated my focus on the activist journalist who were actually Antifa members.

On October 15, 2020 I spoke at an FEC meeting in Bandimere Speedway. It was a rally
around the unconstitutional actions of Jefferson County, Colorado government leadership to hurt
Bandimere Speedway. I spoke and before the event started they escorted a suspected Antifa
Journalist Erik Maulbetsch [Colorado Recorder] off the premises. In that meeting I talked about
outing activist journalists who were Antifa and holding them accountable in our community for
attacking organizations like FEC United that serve the community.

These activist journalists frequently slander people of faith, conservatives and call them
names that defame them in the community. I had enough and warned that we would call them
out by name. Maulbetsch wrote and article reflecting this as he was listening in online and
decided to omit details about the meeting, causing the entire journalistic community to wonder if
they were on the list. It had a positive effect contrary to their intentions.

On Friday November 6th, I received a forwarded a article about Georgia irregularities on
the election day. I normally do not read many of these articles because I am inundated with
information both from FEC, and my company. I started reading it and noticed Eric Coomer was
the spokesperson for a company called Dominion Voting Systems. I immediately stopped and
started to go back through my notes to find the info on Eric Coomer. I then started research
Dominion Voting Systems. The information became rather scary as everywhere I looked I found
Eric’s name. Some listing him as VP of Security and others calling him Director of Strategy and
Security. I began my search for everything Eric Coomer, Dr. Eric Coomer and any information
related to legal filings, RFPs, states using Dominion, Colorado uses and even areas in Colorado
that do not use Dominion.

I then turned my attention to Eric Coomer’s Facebook profile and page while I gathered
information on correlating email addresses, profiles, screen names, etc. Searching Twitter,
Reddit, Facebook, 4Chan, etc etc.

I was able to get screenshots of Eric Coomer’s Facebook posts going back to 2016. What
I discovered was disturbing. Anti-Trump rhetoric, posts referring to: Fuck USA, Fuck the Police,
A.C.A.B., posts that were anti Conservative, and even posts being happy someone died. Then the
bigger shocker. He reposted the Antifa “Manifesto” letter to Donald Trump. I knew that I had the

right guy and someone that was clearly mentally unstable and radical. I started digging into the
Case 2:20-cv-13134-LVP-RSW ECF No. 6-19, PagelD.1539 Filed 11/29/20 Page 5 of 6

code irregularities and tying all of the pieces together with the irregularities and the Dominion
uses in the disputed states. The correlation was astonishing. I then found the information related
to justifying voting machines being online and his justification that they had “hardware and IP
address protection”. This statement by itself is FALSE.

I then attempted to reach out to all sources to bring this information to light. Calling
major news stations and attempting to connect with the DOJ.

I took the information to the listeners of an organization that I also own called
Conservative Daily. We have a podcast that we do on weekdays. I felt I had enough information
and was confident that the Eric on the conference call was the same Eric Coomer that worked for
Dominion. I was also confident that given the Facebook and other information I was able to
collect that Eric Coomer was interfering with the election and as he admits in one of his posts
that people at his company think and feel the same way he does. I began to research his patents,
who owns them, the pattern of states they acquired as clients.

I began to research the connection to Diane Feinstein, her husband, campaign manager,
Clinton Foundation and became worried that the finger of radicals had taken away the voice of
the American people in deciding the election. I used ARIMA analysis to show me trends on data
and probability models to prove that they were in fact using code and technology to ghost votes,
switch votes or even remove probable ballots completely. Code is random unless it is not. Since
we are a data company and understand artificial intelligence and use of neural networks, we
understand the capabilities of creating chaos in outcome based on weighted density of probable
voters.

These statements are true and accurate to the best of my knowledge.

(lesen oknann”
Case 2:20-cv-13134-LVP-RSW ECF No. 6-19, PagelD.1540 Filed 11/29/20 Page 6 of 6

STATE OF COLORADO
COUNTY OF Douglas
Personally appeared before me, i GIS Klerrer , a Notary Public in

and for the aforesaid State and County, JOSEPH TOLTMANN, the within named bargainer, with
whom I am personally acquainted and who, after being duly sworn, acknowledged that she

executed the foregoing Agreement for the purposes ) bia
L
“Cp

Sworn to and subscribed before me this /7 fr “day of KJovenber

My Commission Expires: 2F y Sng

BZ-24-l2| NOTARY PUBLIC] OYNN KIEFFER
6
State of Co!
Notary ID # 20174050910
7Ada

, 2020.

 

 
   
   

 

 

 
 

Commission Expires 6 23-2024

pa

 

   

 

   
